J-S13044-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ANDRE YANICK AINA                          :
                                               :
                       Appellant               :   No. 1469 MDA 2018

               Appeal from the PCRA Order Entered July 24, 2018
       In the Court of Common Pleas of Centre County Criminal Division at
                         No(s): CP-14-CR-0000688-2015


BEFORE: STABILE, J., DUBOW, J., and PELLEGRINI, J.*

MEMORANDUM BY PELLEGRINI, J.:                           FILED MARCH 31, 2020

        Andre Yanick Aina (Aina) appeals pro se from the order of the Court of

Common Pleas of Centre County (PCRA court) denying his first petition for

relief pursuant to the Post Conviction Relief Act (PCRA), 42 Pa.C.S. §§ 9541-

9546. The Commonwealth concedes that Aina’s trial counsel was ineffective

for not seeking dismissal of firearms not to be carried without a license. We

agree and remand for Aina’s conviction to be vacated.         On the remaining

claims, we remand for the appointment of counsel or a hearing pursuant to

Commonwealth v. Grazier, 713 A.2d 81 (Pa. 1998).




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S13044-20


                                               I.

       On April 8, 2015, Aina was pulled over for a traffic violation while driving

on Interstate 80. A search of the car produced a SKS-model rifle, stun gun

and rolling papers, while a search incident to arrest produced a bag of

marijuana. Aina was charged with persons not to possess firearms, firearms

not to be carried without a license, prohibited offensive weapons, possession

of a small amount of marijuana, possession of drug paraphernalia, restrictions

on use of limited access highways and speeding.1

       Before trial, Aina moved to suppress the evidence found in the car and

on his person. Following a suppression hearing, that motion was denied. Aina

also moved to dismiss the persons not to possess firearms charge because he

had never been convicted of an enumerated offense.              That motion was

granted, leaving firearms not to be carried without a license as the only

firearms offense. For that offense, a “firearm” is limited in relevant part to

rifles “with a barrel length less than 16 inches” or “an overall length of less

than 26 inches.” 18 Pa.C.S. § 6102 (definition of “firearm”).2



____________________________________________


1 18 Pa.C.S. §§ 6105(a)(1), 6106(a)(1), 908(a), 35 P.S. §§ 780-113(a)(31),
(a)(32) and 75 Pa.C.S. §§ 3313(d)(1), 3362(a)(1.1), respectively.

2 In contrast, a “firearm” for persons not to possess firearms is not limited by
the weapon’s length or its barrel. See 18 Pa.C.S. § 6105(i) (“As used in this
section only, the term ‘firearm’ shall include any weapons which are designed
to or may readily be converted to expel any projectile by the action of an
explosive or the frame or received of any such weapon.”).


                                           -2-
J-S13044-20


       At the November 2, 2015 bench trial, the Commonwealth did not

present any evidence about the length of the rifle or its barrel. Instead of

producing the actual rifle at trial, the Commonwealth relied on a photograph

but did not provide any of the rifle’s measurements. Despite this apparent

failure to establish an essential element, Aina’s trial counsel did not seek to

dismiss the firearms not to be carried without a license charge. The trial court

found Aina guilty of all offenses (except speeding) and, on December 17,

2015, sentenced him to 3 to 6 years’ imprisonment for firearms not to be

carried without license.3

       Aina retained new counsel who filed a direct appeal of the denial of his

suppression motion but not his firearms conviction. On December 9, 2016,

this Court affirmed the judgment of sentence. See Commonwealth v. Aina,

417 MDA 2016 (Pa. Super. 2016) (unpublished memorandum). Aina did not

petition for permission to appeal to the Pennsylvania Supreme Court.

       On March 16, 2017, Aina filed a pro se PCRA petition averring, among

other things, that trial counsel ineffectively waived his right to a jury trial and

was ineffective at trial. Using the standardized PCRA form provided by the

Department of Corrections, Aina checked the box requesting the appointment


____________________________________________


3 The trial court also imposed concurrent sentences of 6 to 12 months’
imprisonment for prohibited offensive weapons, 15 to 30 days for possession
of a small amount of marijuana and 1 to 6 months for possession of drug
paraphernalia. As part of its sentencing, the trial court ordered that all
contraband confiscated, including the rifle, be destroyed.


                                           -3-
J-S13044-20


of counsel. On April 19, 2017, PCRA counsel was appointed. Aina, however,

continued to file several pro se motions amending his initial petition. Though

these filings had no legal effect because he was represented by counsel, the

Commonwealth still filed answers to all of Aina’s pro se filings on August 1,

2017. Each answer included a motion to dismiss without hearing based on

Aina’s failure to plead his ineffectiveness claims under the established three-

prong framework and state facts supporting each claim as required by

Pa.R.Crim.P. 902. On August 24, 2017, PCRA counsel was ordered to inform

the court within 60 days if he intended to file an amended petition or a

Turner/Finley no-merit letter.4

       Before anything was filed, Aina filed a motion to dismiss counsel on

September 19, 2017.5        After permitting counsel to withdraw, the PCRA court

asked Aina if he wished to represent himself or have new counsel appointed.

Aina replied by asking if stand-by counsel could be appointed to file motions.

The PCRA court explained that he would still represent himself if stand-by

counsel were appointed. When asked how long Aina would have to wait for a

hearing if new counsel was appointed, the PCRA court replied that it could not

say exactly but stated, “these things don’t happen quickly.” Aina then stated


____________________________________________


4 Commonwealth v. Turner, 544 A.2d 927                       (Pa.   1988),   and
Commonwealth v. Finley, 550 A.2d 213 (Pa. 1988).

5 Aina also filed a disciplinary complaint against PCRA counsel, prompting him
in turn to file a motion to withdraw as counsel.


                                           -4-
J-S13044-20


that he wished to proceed pro se with stand-by counsel.              The PCRA court

agreed that they would “treat it that way” and appointed stand-by counsel.

      Because he was no longer represented by counsel, the PCRA court

granted Aina’s request that all of his pro se filings be deemed filed. In the

ensuing months, Aina filed additional motions and supplements to his PCRA

petition. Among these, on December 19, 2017, he filed a “motion to compel

discovery and evidence” requesting production of the rifle for measurement.

In his “motion to supplement PCRA petition” filed on January 29, 2018, Aina

asserted   that   trial   counsel   was    ineffective   for   not   challenging   the

Commonwealth’s failure to establish the length of the rifle or its barrel. Aina

reiterated this at an April 6, 2018 hearing on his “motion to compel discovery

and evidence,” contending the Commonwealth failed to present any evidence

at trial about the length of the rifle or its barrel.

      On May 15, 2018, the PCRA court issued an opinion and order dismissing

without hearing all of Aina’s claims except his claim that trial counsel was

ineffective in waiving his right to a jury trial. Though stating it was reviewing

all of Aina’s claims, the PCRA court did not address trial counsel’s failure to

challenge firearms not to be carried without a license. Instead, the PCRA court

confined its analysis to the claims raised in the initial PCRA petition and




                                          -5-
J-S13044-20


concluded that, except for the jury waiver claim, there were no genuine issues

of material fact requiring an evidentiary hearing.6

       After holding an evidentiary hearing on the remaining ineffectiveness

claim concerning the jury waiver claim, the PCRA court denied the petition in

an opinion and order dated July 24, 2018. Aina filed a notice of appeal from

the PCRA court’s denial that was received in the PCRA court on August 29,

2018.7 This Court quashed Aina’s appeal after he filed a non-conforming brief.

Aina, however, applied for and was granted reconsideration and ordered to

file a new merits brief.

                                               II.

                                               A.

       Aina first argues that trial counsel was ineffective for not raising the

Commonwealth’s failure to establish an essential element of his conviction to

18 Pa.C.S. § 6106(a)(1): the length of the rifle or its barrel. After opposing

Aina’s pursuit of collateral relief for over two-and-a-half years, the



____________________________________________


6 It does not appear that the PCRA court provided Aina with 20-day notice of
its intent to dismiss his claims without hearing as required by Pa.R.Crim.P.
907(1).

7 Though filed outside the 30-day appeal period, we find that it was timely
under the “prisoner mailbox rule,” which provides “a pro se prisoner’s
document is deemed filed on the date he delivers it to prison authorities for
mailing.” Commonwealth v. Chambers, 35 A.3d 34, 38 (Pa. Super. 2011).
The notice of appeal is time-stamped as being received by the Superior Court
Prothonotary on August 21, 2018, and was then forwarded to the PCRA court.
Aina, thus, timely sent the notice of appeal.

                                           -6-
J-S13044-20


Commonwealth now concedes that it failed to present sufficient evidence to

convict him of firearms not to be carried without a license.       Besides this

concession in its merits brief, the Commonwealth has filed an application for

relief requesting a remand so that the PCRA court can vacate the firearms

conviction and Aina can be released since he is currently incarcerated solely

on that offense. The Commonwealth admits that it has determined through

investigation that the rifle did not meet the definition of a “firearm” under

Section 6102.    Consequently, not only was there insufficient evidence to

convict Aina of firearms not to be carried without a license, but the

Commonwealth believes that he is innocent of the offense as well.

      After reviewing the record and in light of the Commonwealth’s admission

that Aina is innocent of firearms not to be carried without a license, we agree

that trial counsel was ineffective for failing to have the firearms not to be

carried without a license offense dismissed for insufficient evidence.

Accordingly, we will grant the Commonwealth’s application to remand so the

firearms conviction can be vacated and, if currently incarcerated solely on the

firearms conviction, Aina is to be immediately released.

                                      B.

      Before we can address the merits of his other claims implicating his

other convictions, we must address sua sponte whether Aina properly waived

his right to representation. As this Court has explained, “where an indigent,

first-time PCRA petitioner was denied his right to counsel—or failed to properly


                                     -7-
J-S13044-20


waive that right—this Court is required to raise this error sua sponte and

remand for the PCRA court to correct that mistake.”        Commonwealth v.

Johnson, 158 A.3d 117, 121 (Pa. Super. 2017) (emphasis in original)

(quotation omitted).

      A PCRA petitioner has a rule-based “right to representation of counsel

for purposes of litigating a first PCRA petition through the entire appellate

process.”   Commonwealth v. Robinson, 970 A.2d 455, 457 (Pa. Super.

2009) (en banc); see also Pa.R.Crim.P. 904(C). To protect this right, we

have held that “in any case where a defendant seeks self-representation in a

PCRA proceeding and where counsel has not properly withdrawn,” the PCRA

court must hold a Grazier hearing to determine whether “the defendant’s

waiver of the right to counsel is knowing, voluntary, and intelligent.”

Robinson, supra at 456 and 459. This demands that the PCRA court hold

an on-the-record colloquy with the petitioner and, “at a minimum … elicit the

following information from” the petitioner:

      (a) that the [petitioner] understands that he or she has the right
      to be represented by counsel, and the right to have free counsel
      appointed if the [petitioner] is indigent;

      [ (b) ] that the [petitioner] understands that if he or she waives
      the right to counsel, the [petitioner] will still be bound by all the
      normal rules of procedure and that counsel would be familiar with
      these rules;

      [ (c) ] that the [petitioner] understands that there are possible
      defenses to these charges that counsel might be aware of, and if
      these defenses are not raised at trial, they may be lost
      permanently; and


                                      -8-
J-S13044-20


      [ (d) ] that the [petitioner] understands that, in addition to
      defenses, the [petitioner] has many rights that, if not timely
      asserted, may be lost permanently; and that if errors occur and
      are not timely objected to, or otherwise timely raised by the
      [petitioner], these errors may be lost permanently.

Id. at 459-460; Pa.R.Crim.P. 121(A)(2).

      Additionally, a PCRA petitioner’s statement of intention to proceed

without counsel does not constitute a knowing waiver of his right to legal

representation. Even when such an intention is evinced, the PCRA court must

conduct a Grazier hearing and elicit information in accordance with

Pa.R.Crim.P. 121 before the petitioner will be permitted to proceed pro se.

See Commonwealth v. Stossel, 17 A.3d 1286, 1290 (Pa. Super. 2011). We

have explained the necessity of an on-the-record colloquy in the context of a

waiver of counsel for purposes of PCRA proceedings:

      Regardless of how unambiguous a defendant’s expression may be,
      without a colloquy the court cannot ascertain that the defendant
      fully understands the ramifications of a decision to proceed pro se
      and the pitfalls associated with his lack of legal training. Thus, a
      defendant cannot knowingly, voluntarily, and intelligently waive
      counsel until informed of the full ramifications associated with self-
      representation.

Robinson, supra at 460 (quotations and citation omitted).

      Based on our review of the record, the PCRA court never conducted an

on-the-record colloquy as required by Grazier and Pa.R.Crim.P. 121 to ensure

that Aina, as a first-time indigent PCRA petitioner, made a knowing, voluntary

and intelligent waiver of his right to counsel. Significantly, at the hearing on

Aina’s motion to dismiss counsel, the PCRA court did not elicit from him the


                                      -9-
J-S13044-20


information required by Pa.R.Crim.P. 121 to allow waiver.             Instead, as

summarized above, the PCRA court merely explained that if stand-by counsel

were appointed, that attorney would be available to assist but would not file

pleadings. See N.T., 10/23/17, at 6-7. At no point during the hearing did the

PCRA court ensure that Aina understood that he was entitled to counsel and

the potential pitfalls that would result if he waived his right to counsel. The

PCRA court was required to do this regardless of Aina’s stated intent to

represent himself with stand-by counsel.         See Stossel, supra (remand

required for Grazier hearing when PCRA court fails to conduct on-the-record

colloquy to ensure petitioner understands consequences of decision to waive

counsel).

      In its Pa.R.A.P. 1925(a) opinion, the PCRA court admitted that it never

conducted a typical on-the-record colloquy, but nonetheless believed that the

entire record showed that Aina made a voluntary, knowing and intelligent

waiver.     See PCRA Court Opinion, 11/30/18, at 1-2.         In support of this

proposition, the PCRA court cited Commonwealth v. Meehan, 628 A.2d

1151 (Pa. Super. 1993). In Meehan, this Court held that a PCRA petitioner

waived his right to counsel even though the PCRA court did not hold a detailed

on-the-record colloquy covering all of the information contained in the

predecessor to Pa.R.Crim.P. 121. In so holding, however, this Court stated

that a PCRA court must still ensure that a petitioner understands: “(1) his

right to be represented by counsel; (2) that if he waives this right, he will still


                                      - 10 -
J-S13044-20


be bound by all normal procedural rules; and (3) that many right and potential

claims may be permanently lost if not timely asserted.” Meehan, supra at

1157. Because the PCRA court did not inquire into any of this information

with Aina, Meehan does not support the PCRA court’s position that he

voluntarily, knowingly and intelligently waived his right to counsel.

      Accordingly, we vacate the PCRA court’s July 24, 2018 final order

dismissing his PCRA petition, as well as its May 15, 2018 order dismissing

Aina’s claims without hearing. We remand for the PCRA court to conduct a

Grazier hearing to determine if Aina still wishes to proceed pro se. If he does

not, then the PCRA court must appoint new counsel and permit the filing of an

amended PCRA petition. Alternatively, if Aina wishes to proceed pro se after

the Grazier hearing, the PCRA court may then reinstate its orders dismissing

Aina’s claims without hearing provided it gives proper Rule 907 notice, which

it did not do for its May 15, 2018 order dismissing all of Aina’s claims (except

the jury trial waiver claim and 18 Pa.C.S. § 6106(a)(1) firearms charge)

without hearing.

      The Commonwealth’s application to remand so the 18 Pa.C.S.

§ 6106(a)(1) firearms conviction can be vacated is granted. The remainder

of the sentencing order is vacated for a Grazier hearing. Case remanded.

Jurisdiction relinquished.




                                     - 11 -
J-S13044-20


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 03/31/2020




                          - 12 -